Case 1793 ch OO1B0-LAK Document Jos. Filed 11/18/20 BAGET A'S

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OCF NEW YORK

a r
UNITED STATES OF AMERICA : PROTECTIVE ORDER
- Vv. - ; 16 Civ. 4346 (LAK);
93 Cr. 180 (LAK)
NIDAL AYYAD,
Defendant.
ee ee eee ese 8 SS SS = x

LEWIS A. KAPLAN, District Judge:

On the motion of the United States of America, by
Audrey Strauss, Acting United States Attorney for the Southern
District of New York, through counsel, Ryan B. Finkel, Assistant
United States Attorney (“the Government”), pursuant to Federal
Rule of Criminal Procedure 16(d), on consent of the defendant
NIDAL AYYAD, through his counsel Daniel Habib, Esq., and for
good cause shown,

IT IS HEREBY ORDERED:

1. Except as noted in Paragraph 4 below, all
materials, including documents and the information contained
therein, electronic data, and other audio or visual materials
that are provided by the Government to the defendant in this
action are considered “Confidential Information.”

vin Confidential Information disclosed to the
defendant or to his counsel in this case during the course of

proceedings in this action:
canes 40 SE OOLaO LARS gnomes % 996- 4 Bled it is 5/58 pages ote

a. Shall be used by the defendant and their
counsel only for purposes of this criminal action;

Ds Shall not be disclosed in any form by the
defendant or their counsel except as set forth in paragraph 2(c)
below; and

i May be disclosed by the defendants or their
counsel in this action only to the following persons
(hereinafter “Designated Persons”):

i. investigative, secretarial, clerical,
paralegal, and student personnel employed full-time or part-time
by defense counsel;

Sedre independent expert witnesses,
investigators, expert advisors, consultants and vendors retained
in connection with this action;

TT dis such other persons as hereafter may be
authorized by agreement, in writing, of the parties or by the
Court upon a defendant’s motion.

3 Certain of the Confidential Information, referred

ur

to herein as “Highly Confidential Information,” is any
Confidential Material produced by the Government in this action
bearing a Bates-stamp with the designation “Highly Confidential”
or otherwise identified by the Government to counsel for the

defendant as “Highly Confidential Information.” The

Government’s designation of material as Highly Confidential
AS So HOOP ABT K openHe SEs 4 Elgg it HY 13/39 page $ He

Information will be controlling absent contrary order of the
Court.

a. Restrictions on Highly Confidential
Information are the same as Confidential Information, except
that Highly Confidential Information may be disclosed by counsel
to the defendant for review at the offices of defense counsel,
or in the presence of defense counsel or any member of the
defense team (e.g., attorneys, experts, consultants, paralegals,
investigators, support personnel, and secretarial staff involved
in the representation of the defendant in this case), for
purposes related to this case. The defendant shall not
maintain, retain, or keep copies of any records containing
Highly Confidential Information outside of the offices or
presence of defense counsel. The defendant shall not make or
retain any notes that include any Highly Confidential
Information outside the offices of defense counsel. Highly
Confidential Information may be disclosed to Designated Persons
consistent with the terms of Confidential Information.

4. Notwithstanding the foregoing, Confidential
Information shall not include documents, materials or
information that is (i) already in the possession of the
defendant at the time of the Government’s production, or (ii)

otherwise publicly available (collectively, the “Other
Case 1:93-cr-00180-LAK Document 997 Filed 11/19/20 Page 4of5
Case 1:93-cr-00180-LAK Document 996-1 Filed 11/18/20 Page 4of5

Information”). Nothing in this Order shall restrict the
defendants’ use of such CRASH TaRCTAEE wt.

a Confidential Information and Highly Confidential
Information disclosed to the defendant or to his counsel during
the course of proceedings in this action, including any and all
copies made of said material, shall either be returned to the
Government or shredded and destroyed, upon the conclusion of the
above-captioned case. The above-captioned case will be
concluded upon expiration of either the conclusion of any
litigation related the above-captioned case.

6 The defendants or their counsel shall provide a
copy of this Order to Designated Persons to whom they disclose
Confidential Information and/or Highly Confidential Information
pursuant to paragraphs 2(c) (ii)-(iv). Designated Persons shall
be subject to the terms of this Order and, if they are given
possession of any Confidential Information and/or Highly
Confidential Information, shall sign an acknowledgment, to be
retained by the counsel, indicating that they have received and
reviewed the terms of this Order and understand that they are
bound by it before being provided with any materials produced
pursuant to terms of this Order. In addition, if Confidential
Information and/or Highly Confidential Information is provided
to any Designated Persons, those Designated Persons shall return

or destroy such materials as set forth in paragraph 5.
Case 1: 3-cr-00

Q-LAK Document 997 Filed 11/19/20 Page 5of5
Case 1:93-cr-00 1 Filed 1 Hors

18
80-LAK Document 996- 1/18/20 Page 5 of

Ts The defendants and their counsel will not attach
any Confidential Information or Highly Confidential Information
produced pursuant to this Order to any public filings with the
Court or publicly disclose any such materials, or their contents
in any other manner, without prior notice to the Government. If
the defense and the Government cannot agree on the manner in
which the documents or their contents may be publicly disclosed,
the parties shall seek resolution of such disagreements by the
Court.

8. If any dispute should arise between the parties
to this action as to whether any documents, materials, or other
information is Confidential Information and/or Highly
Confidential Information subject to the provisions of this
Order, such documents, materials, and information shall be
considered Confidential Information and/or Highly Confidential
Information pending further Order of this Court.

o, The provisions of this Order shall not be
construed as preventing the disclosure of any information in any
motion or hearing held in this action or to any district or

magistrate judge of this Court for puyposes of thi

  

Dated: New York, New York
November 4 g ZZ

UNITED STATES DISTRACT JUDGE
SOUTHERN DISTRICT OF NEW YORK
